PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SARKAR, Prithviraj
Application No. 16/009,931
Filed: 15 Jun 2018
For: MONITORING SYSTEM

:
:
:	DECISION ON PETITION
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a), filed August 16, 2021.

The instant application became abandoned December 7, 2018 for failure to timely submit a proper reply to the non-final Office action mailed August 6, 2018. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed March 14, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition fails to satisfy requirement (3) set forth above as the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The statement accompanying the instant petition is insufficient to establish that the entire period of time, from the time that a reply to the Notice was due until the filing of a grantable petition, was unintentional.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that 

The USPTO remains concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 USC 27 and 37 CFR 1.137 rests with the petitioner. See, MPEP 711.03(c)(II)(F).

The first period of delay petitioner must further address on renewed petition is the delay in filing the reply that originally resulted in the abandonment of this application. Petitioner must further explain the delay between when the reply was due and when the reply was filed.

The statement accompanying petition asserts that the inventor was the “point of contact for the handling of Connect-In’s patent applications.” The statement further asserts that applicant’s UK counsel engaged US counsel to prosecute the application. The statement indicates that in September of 2018, the inventor became aware of the August 6, 2018 non-final Office action.

The petition does not clearly indicate if the inventor was authorized to give instruction to counsel with respect to the prosecution of the application. To the extent that the inventor was authorized to give instruction with respect to prosecuting the application, the petition does not indicate what instruction, if any, the inventor gave to counsel with respect to responding to the non-final Office action. Further, the petition provides no explanation for why Todd A. Vaughn, the attorney to whom the non-final Office action was mailed, did not timely submit a proper reply to the non-final Office action.

Accordingly, it cannot be found that the delay between when the reply to the non-final Office action was due and when the reply was filed was unintentional.

The second period of delay petitioner must further address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.137(a). Petitioner must further explain why the initial petition was not filed until March 12, 2021.

The petition provides no information with respect to communications between Todd A. Vaughn and applicant with respect to the reply to the non-final Office action and the abandonment of the application for failure to timely submit a proper reply to the non-final Office action. The petition fails to disclose what action, if any, Todd A. Vaughn, having been the recipient of the Notice of Abandonment, undertook to seek revival of the instant application. Practitioner herein indicates that practitioner was engaged on or about March of 2021 to prosecute the application. Nevertheless, the actions and inactions of Todd A. Vaughn, applicant, and applicant’s foreign counsel are relevant to both the failure to timely submit a proper reply to the non-final Office action and the delay in seeking revival of the instant application.

In view thereof, the delay in filing the instant petition is not found unintentional.

The third period of delay petitioner must further address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.137(a). Petitioner continues to bear the burden of establishing that the entire period of time, from the time that the a reply to the Notice was due until the filing of a grantable petition, has been unintentional.

Please note that a renewed petition fee is not required to seek reconsideration of this decision.

Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
	Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions